Exhibit 10.1

Interim Services Agreement (the “Agreement”)

August 24, 2011

Motricity, Inc.

601 108th Avenue N.E.

Bellevue, WA 98004

SFN Professional Services LLC, a subsidiary of SFN Group, Inc. with global
headquarters at 2050 Spectrum Boulevard, Fort Lauderdale, FL 33309 (“SFNPS,”
“we,” “us” or “our”) is pleased that Motricity, Inc. (“Company,” “you” or
“your”) has selected us to provide you with outsourced interim services. The
services (the “Services”) and fees will be more particularly described on the
Schedule attached hereto and will be provided by the individual professional
(the “SFNPS Professional”) identified on such Schedule. Schedules for additional
SFNPS Professionals may be added from time to time upon the mutual written
agreement of the parties. In addition, upon the request of the Company and the
execution of an additional Schedule to this Agreement, SFNPS will provide search
Services to the Company, all as more particularly described on such Schedule.

Each of SFNPS, on behalf of Tatum, a division of SFNPS, and Company, hereby
terminate to the extent not already terminated, in accordance with their
respective terms, that certain (i) Project Work Agreement dated February 18,
2011, by and between Tatum, as a division of SFNPS, and the Company,
(ii) Executive Services Agreement dated August 1, 2008, as amended by that
certain Permanent Executive Services Amendment, dated March 4, 2009, between
Tatum, LLC and Company, and (iii) Interim Staffing Services Agreement, dated on
or about August 15, 2008, between Tatum, LLC and the Company (collectively, the
“Tatum/Motricity Agreements”); provided, however, that the terms and of
conditions of the Tatum/Motricity Agreements that survive termination or
expiration of such agreements shall continue to survive. Other than the
Tatum/Motricity Agreements which are terminated pursuant to the foregoing
sentence and shall not be rescinded, nullified or voided ab initio, each of
SFNPS and Company hereby agree that any prior interim services agreement between
Tatum, as a division of SFNPS and Tatum LLC and the Company are hereby
rescinded, terminated, nullified and voided, in each case, ab initio, and shall
be of no force or effect ab initio. This Agreement constitutes the complete and
exclusive understanding and agreement of SFNPS and Company with respect to the
subject matter hereof and supersedes all prior understandings and agreements,
whether written or oral, with respect to the subject matter hereof, including
without limitation, the aforementioned voided agreements.

Engagement. The SFNPS Professional will be one of SFNPS’s professionals, and we
will be solely responsible for determining the conditions, terms and payment of
compensation and benefits for the SFNPS Professional. You will be solely
responsible for providing the SFNPS Professional day-to-day guidance,
supervision, direction, assistance and other information necessary for the
successful and timely completion of the Services. SFNPS will have no oversight,
control, or authority over the SFNPS Professional with respect to the Services.
The applicable Schedule will identify the applicable details for the engagement,
including the SFNPS Professional’s name, high-level description of the SFNPS
Professional’s role and required Services to be provided to Company, the Fees,
and the Company’s designated management and/or Board level individual to be
responsible for overseeing the Services and to whom the SFNPS Professional will
report with respect to the provision of the Services. Unless the SFNPS
Professional is acting as an executive officer of the Company (e.g. Interim
Chief Financial Officer) and is authorized by the Company to make such decision,
the Company will not require the SFNPS Professional to be the ultimate decision
making authority for any material decision relating to your business, including,
without limitation, any proposed merger, acquisition, recapitalization,
financial strategy or restructuring.

 

1



--------------------------------------------------------------------------------

Fees and Expenses. Company will pay us the professional fees set forth on the
applicable Schedule (the “Fees”). SFNPS will not incur and Company will not be
responsible to pay SFNPS for any travel or out-of-pocket expenses incurred in
connection with this Agreement (including any Schedules). Notwithstanding the
foregoing, Company will, subject to Company’s travel and entertainment policy,
directly reimburse SFNPS Professional for certain travel expenses and other
expenses in accordance with the Company’s policies. You will have no obligation
to provide the SFNPS Professional benefits or compensation of any kind,
including, without limitation, any health insurance, other management level
benefits, equity or cash bonuses (the “SFNPS Professional Benefits”). Other than
the Fees and any amounts owed by the Company under the Indemnification section,
Witness Fee section, and subsection (g) of the Miscellaneous section of this
Agreement, Company will not be subject to any additional fees or payments to
SFNPS, including, without limitation, miscellaneous expenses, meals, charges for
additional services, insurance, labor, supervision, management fees, overhead,
supplies, overtime, bonuses and all other expenses relating to the Services. For
the avoidance of doubt, the previous sentence does not prohibit SFNPS from
making any claims for damages under this Agreement, provided, however, that any
claims do not exceed the amounts set forth under the Limitation of Liability
section below.

Taxes. All Fees hereunder are inclusive of taxes. SFNPS will pay all taxes,
duties, dues and other related charges, imposed under any present or future law,
whether now or hereafter in force as a result of, or in connection with, this
Agreement or the Services.

Payment Terms. Payments to SFNPS should be made within ten (10) days of receipt
of an invoice reflecting the appropriate Fees owed by electronic transfer in
accordance with the instructions set forth below or such alternative
instructions (e.g. check, procurement card) as provided by SFNPS from time to
time. In lieu of any right we have under this Agreement to terminate this
Agreement in accordance with the terms and conditions of this Agreement, we may
suspend the provision of any Services if amounts owed are not paid in accordance
with the terms of this Agreement.

Bank Name and Address: Bank of America, 1950 N. Stemmons Freeway, Suite 5010,
Dallas, TX 75207

Beneficiary: Tatum

Beneficiary Account Number: 3751 80 4507

ABA Transit/Routing Number: 111000012

Please reference Company name in the body of the payment.

Effective Date. This Agreement will be effective when executed by both parties.

Termination. In the event that a party commits a breach of this Agreement
(including any Schedule) and fails to cure the same within ten (10) business
days following delivery by the non-breaching party of written notice specifying
the nature of the breach, the non-breaching party may terminate this Agreement
or the applicable Schedule effective upon written notice of such termination and
Company will not have any obligation to pay any Fees upon such termination other
than the Fees due and payable up to the date of termination in accordance with
the terms and conditions of this Agreement. The termination rights set forth in
this section are in addition to and not in lieu of the termination rights set
forth in each of the Schedules.

 

2



--------------------------------------------------------------------------------

Replacement. If (i) you are dissatisfied with the Services provided by the SFNPS
Professional; (ii) the SFNPS Professional ceases to be a professional of SFNPS
for any reason; or (iii) the SFNPS Professional becomes disabled, we will
immediately remove the SFNPS Professional and will exercise commercially
reasonable efforts to furnish a suitable replacement, acceptable to Company, as
soon as possible and Company will not have any obligation to pay any Fees from
the date of the removal of such SFNPS Professional until a suitable replacement
of the SFNPS Professional, acceptable to Company, begins providing the Services.
We do not guarantee that we will be able to find a suitable replacement. In
addition, if you are dissatisfied with the Services provided by the SFNPS
Professional for any reason, and provide us with written notice thereof within
five (5) business days of becoming so dissatisfied, we will not charge you Fees
for up to a maximum of five (5) business days for the hours worked by the SFNPS
Professional, with the exact number of business days calculated from the date of
your dissatisfaction to the date we receive written notice of the
dissatisfaction, subject to the five (5) business day maximum. For purposes of
this Agreement, disability will be defined by the applicable policy of
disability insurance or, in the absence of such insurance, by Tatum’s management
acting in good faith.

Hiring the SFNPS Professional Outside of a SFNPS Agreement. If, at any time
during the time frame in which the SFNPS Professional is providing Services to
the Company on a full-time basis and for a period of 12-months thereafter, other
than in connection with this Agreement or another SFNPS agreement, the Company
or any of its subsidiaries employs such SFNPS Professional, or engages such
SFNPS Professional as an independent contract or the Company will pay SFNPS a
one-time placement fee (the “Placement Fee”) in an amount equal to the
following:

 

  (a) 35% of the Annualized Compensation (as defined below) if the Company has
paid SFNPS for up to six (6) months of the SFNPS Professional’s time;

 

  (b) 30% of the Annualized Compensation if the Company has paid SFNPS for at
least seven (7) months but no more than twelve (12) months of the SFNPS
Professional’s time; or

 

  (c) 25% of the Annualized Compensation if the Company has paid SFNPS for
thirteen (13) or more months of the SFNPS Professional’s time.

“Annualized Compensation” is defined as the first year’s annual base
compensation plus (if applicable and eligible under any of the Company’s
corporate incentive and/or bonus plans) the first year’s bonus earned by the
SFNPS Professional during the first twelve (12) months of service with the
Company (or its subsidiary), in accordance with the terms and conditions of any
of the Company’s corporate incentive and/or bonus plans and, if required by the
plan, approved by the Company’s board of directors, or any amount prorated
within the twelve (12) month period if the bonus is considered actually paid
upon the passing of a calendar date (e.g. the fiscal year end or the payment
date subsequent to the fiscal year end). The portion of the placement fee
calculated on the base compensation shall be due within thirty (30) days of the
commencement of the SFNPS Professional’s employment or engagement with the
Company (or its subsidiary) and the portion of the placement fee calculated on
the earned bonus shall be due within thirty (30) days of the date the bonus is
earned.

Non-Solicitation. SFNPS, acting through its division, Tatum (including any
successors to Tatum) agrees that it will not, at all times during the term of
this Agreement and for a period of twelve (12) months thereafter, alone or in
association with others, anywhere in the world, directly or indirectly, without
the prior written consent of Company, solicit, recruit, offer employment,
employ, engage as a consultant, lure or entice away or in any other manner
persuade or attempt to persuade any person who is an officer, director,
employee, agent, designee and/or consultant of Company or Company’s respective
subsidiaries, to leave the employ of, or reduce his or her services to Company
or its respective subsidiaries unless such person has been terminated by Company
or its respective subsidiaries provided that, (i) this paragraph shall not
preclude the hiring of any such person who responded to general media
advertisements or search firm solicitations that were not specifically directed
to the Company or any of the Company’s respective subsidiaries and who were
otherwise not solicited or recruited or offered employment in violation of this

 

3



--------------------------------------------------------------------------------

paragraph (ii) actions taken by an SFNPS professional (other than the SFNPS
Professional or any other SFNPS professional providing or that has provided
services for the Company or its subsidiaries) shall not be deemed action taken
by SFNPS unless such action was directed by (or acquiesced to) by SFNPS or
otherwise taken for its direct benefit. For the avoidance of doubt and
notwithstanding anything contained in this section to the contrary, this
provision will only apply to Tatum, as a division of SFNPS, its successors and
those professionals providing services on behalf of Tatum, as a division of
SFNPS and its successors. No other divisions, affiliates, and/or subsidiaries of
SFNPS or SFN Group, Inc. will be bound to this section of the Agreement.

Warranties and Disclaimers. OTHER THAN AS EXPRESSLY SET FORTH HEREIN, WE
DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, BUT NOT LIMITED TO ANY WARRANTIES OF QUALITY, PERFORMANCE,
MERCHANTABILITY, OR FITNESS OF USE OR PURPOSE. WITHOUT LIMITING THE FOREGOING,
WE MAKE NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE SFNPS PROFESSIONAL OR
THE SERVICES PROVIDED HEREUNDER, AND WE WILL NOT BE RESPONSIBLE FOR ANY ACTION
TAKEN BY YOU IN FOLLOWING OR DECLINING TO FOLLOW ANY OF THE SFNPS PROFESSIONAL’S
ADVICE OR RECOMMENDATIONS. THE SERVICES PROVIDED BY SFNPS AND THE SFNPS
PROFESSIONAL HEREUNDER ARE FOR THE SOLE BENEFIT OF THE COMPANY AND/OR ITS
SUBSIDIARIES AND NOT ANY UNNAMED THIRD PARTIES. THE SERVICES WILL NOT CONSTITUTE
AN AUDIT, REVIEW, OPINION, OR COMPILATION, OR ANY OTHER TYPE OF FINANCIAL
STATEMENT REPORTING OR ATTESTATION ENGAGEMENT THAT IS SUBJECT TO THE RULES OF
THE AICPA OR OTHER SIMILAR STATE OR NATIONAL PROFESSIONAL BODIES OR LAWS AND
WILL NOT RESULT IN AN OPINION OR ANY FORM OF ASSURANCE ON INTERNAL CONTROLS.

Limitation of Liability. EXCEPT FOR LIABILITY OR CLAIMS ARISING OUT OF
(I) SFNPS’S CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT AND/OR THE
CONFIDENTIALITY AGREEMENT DATED AUGUST 6, 2011 BETWEEN TATUM LLC AND MOTRICITY
INC; (II) THE COMPANY’S PAYMENT OF FEES AND/OR EXPENSES HEREUNDER (INCLUDING
REIMBURSEMENT OF WITNESS FEES AND RELATED EXPENSES TO THE EXTENT APPLICABLE);
(III) THE NON-SOLICITATION OBLIGATIONS SET FORTH IN THIS AGREEMENT; (IV) THE
COMPANY’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT; AND/OR (V) FRAUD OF
SFNPS OR THE COMPANY, EACH PARTY’S LIABILITY IN ANY AND ALL CATEGORIES AND FOR
ANY AND ALL CAUSES ARISING UNDER THIS AGREEMENT, WHETHER BASED IN CONTRACT,
TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, WILL, IN THE AGGREGATE, NOT
EXCEED THE ACTUAL FEES PAID BY THE COMPANY TO SFNPS UNDER THIS AGREEMENT. IN NO
EVENT WILL EITHER PARTY BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, PUNITIVE,
INDIRECT OR SPECIAL DAMAGES, INCLUDING, WITHOUT LIMITATION, INTERRUPTION OR LOSS
OF BUSINESS, PROFIT OR GOODWILL (COLLECTIVELY, “EXTRAORDINARY DAMAGES”). FOR THE
AVOIDANCE OF DOUBT, (I) NONE OF THE AFOREMENTIONED LIMITS OF LIABILITY WILL
APPLY TO THE SFNPS PROFESSIONAL, (II) SFNPS MAY ONLY BE RESPONSIBLE FOR THE
ACTIONS OR OMISSIONS OF THE SFNPS PROFESSIONAL TO THE EXTENT A MEMBER OF SFNPS’
MANAGEMENT TEAM DIRECTED SUCH ACT OR OMISSION OR WAS OTHERWISE COMPLICIT IN SUCH
ACT OR OMISSION AND SUCH ACTION WAS TAKEN OR OMITTED FOR THE DIRECT BENEFIT OF
SFNPS, (III) AN ACT OF FRAUD ON THE PART OF AN SFNPS PROFESSIONAL MAY ONLY BE
DEEMED AN ACT OF FRAUD ON THE PART OF SFNPS TO THE EXTENT A MEMBER OF SFNPS’
MANAGEMENT TEAM DIRECTED SUCH ACT OR WAS OTHERWISE COMPLICIT IN SUCH ACT AND
SUCH ACT WAS TAKEN FOR THE DIRECT BENEFIT OF SFNPS, AND (IV) CLAIMS BY SFNPS
SEEKING INDEMNIFICATION HEREUNDER

 

4



--------------------------------------------------------------------------------

FOR DIRECT DAMAGES INCURRED IN ITS PAYMENT OF EXTRAORDINARY DAMAGES TO A THIRD
PARTY SHALL NOT BE DEEMED EXTRAORDINARY DAMAGES OF SFNPS, BUT INSTEAD, DIRECT
DAMAGES REIMBURSABLE BY THE COMPANY PURSUANT TO ITS INDEMNIFICATION OBLIGATIONS
HEREUNDER SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.

Indemnification. COMPANY AGREES TO INDEMNIFY SFNPS TO THE FULL EXTENT PERMITTED
BY LAW FOR ANY LOSSES, COSTS, DAMAGES, AND EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES) FROM ANY THIRD PARTIES, AS THEY ARE INCURRED, IN CONNECTION
WITH ANY CAUSE OF ACTION, SUIT, OR OTHER PROCEEDING ARISING IN CONNECTION WITH
THE SFNPS PROFESSIONAL’S SERVICES TO YOU, EXCEPT TO THE EXTENT SUCH CLAIM ARISES
FROM THE GROSS NEGLIGENCE, WILFUL MISCONDUCT OR FRAUD OF SFNPS OR THE SFNPS
PROFESSIONAL. FOR THE AVOIDANCE OF DOUBT, THIS PARAGRAPH DOES NOT AND SHALL NOT
BE DEEMED TO PROVIDE INDEMNITY TO ANY SFNPS PROFESSIONAL. SUCH INDEMNITY, IF
ANY, MUST BE SPECIFIED ON THE APPLICABLE SCHEDULE HERETO.

Insurance.

 

  (a) SFNPS will maintain, throughout the performance of its obligations under
this Agreement with Company, (i) a policy of worker’s compensation and
disability insurance with coverage limits as may be required by the law of the
states in which the Services are performed that includes broad form all-states
coverage; (ii) general liability for bodily injury, death and property damage,
which may arise out of or be based upon any negligent act or omission of SFNPS
or any employee, agent or subcontractor under this Agreement with coverage
limits no less than one-million U.S. dollars (USD $1,000,000.00) per occurrence;
(iii) automotive liability insurance with a limit of liability at not less than
one-million U.S. dollars (USD $1,000,000.00) per occurrence; and (iv) an
umbrella policy of at least five-million U.S. dollars (USD $5,000,000.00). For
the general liability, automobile liability and umbrella insurance policies,
SFNPS will name Company, its directors, officers and employees as additional
insured and loss payee.

 

  (b) For the avoidance of doubt, unless specifically provided for in the
applicable schedule, the SFNPS Professional will not be covered under any
insurance policy of the Company.

Change in Company Circumstances. In the event that the Company’s financial
condition or liquidity significantly deteriorates or the Company enters into
discussions with restructuring or bankruptcy advisors, SFNPS and the Company may
review the current fee structure and payment terms under this Agreement
(including any Schedule) and may, upon mutual agreement of the parties in
writing, agree on appropriate modifications. In addition, SFNPS and the Company
may discuss the need for additional SFNPS professionals with specialized skills
in working with companies undergoing significant debt and equity restructuring,
and as needed, SFNPS professionals with experience helping companies seeking or
operating under bankruptcy protection. The agreed upon additional professionals
may be engaged under fees commensurate to the expertise and services to be
provided. In the event that SFNPS and the Company cannot agree on appropriate
modifications to this Agreement (including any Schedule) or the need for
additional SFNPS professionals, either party may immediately terminate this
Agreement or any Schedule upon notice to the other party and Company will not
have any obligation to pay any Fees upon such termination other than the Fees
due and payable up to the date of termination.

 

5



--------------------------------------------------------------------------------

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
provisions. Furthermore, the parties hereto consent to and waive any objections
to the personal jurisdiction over any action arising from this Agreement.

Witness Fees. In the event any professional of SFNPS (including, without
limitation, any SFNPS Professional) is requested or authorized by you or is
required by government regulation, subpoena, or other legal process to produce
documents or appear as witnesses in connection with any action, suit or other
proceeding initiated by a third party against you or by you against a third
party, you will, so long as SFNPS is not a party to the proceeding in which the
information is sought, reimburse SFNPS for its professional’s time (based on
customary rates) (provided that SFNPS is not already being paid for the
professional’s time under this Agreement) and expenses, as well as the fees and
expenses of its counsel, incurred in responding to such requests. This provision
is in addition to and not in lieu of any indemnification obligations the Company
may have under this Agreement.

Waiver of Jury Trial. To the fullest extent permitted by law, the parties hereto
hereby waive their respective rights to a jury trial of any claim or cause of
action based upon or arising out of this Agreement or any dealings between them
relating to the subject matter of this transaction. the scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims, breach of duty claims, and all other common law
and statutory claims. The parties hereto acknowledge that this waiver is a
material inducement to enter into a business relationship that each has already
relied on the waiver in entering into this Agreement and that each will continue
to rely on the waiver in their related future dealings. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing,
and the waiver shall apply to any subsequent amendments, renewals, supplements
or modifications to this Agreement or to any other documents or agreements
relating to the transactions contemplated hereby in the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

Confidential Information and Work Product. SFNPS acknowledges that it is and
will continue to be bound by the confidentiality agreement entered into on
August 6, 2011 between Tatum LLC and Motricity, Inc. (the “Confidentiality
Agreement”) SFNPS further agrees that all work product and advice related to
this Agreement will belong to Company. In the event of conflict between this
Agreement and the Confidentiality Agreement, the Confidentiality Agreement will
prevail. Prior to commencing any Services, the SFNPS Professional will execute
the confidentiality agreement provided to them by the Company. Notwithstanding
the foregoing, the Company acknowledges and agrees that SFNPS is in the business
of providing financial and information technology executive and consulting
services, and the Company understands that SFNPS will continue these activities.
Accordingly, subject to the Confidentiality Agreement and the express terms of
this Agreement, nothing in this Agreement will preclude or limit SFNPS from
providing services and/or deliverables for other clients due to the possible
similarity thereof to materials which might be delivered by SFNPS or the SFNPS
Professional to the Company, provided that any such disclosure does not violate
any provision of the Confidentiality Agreement or the express terms of this
Agreement. In furtherance thereof, the Company hereby grants to SFNPS a
non-exclusive, perpetual, irrevocable, royalty-free right and license to use the
know-how, ideas, methods, concepts, and processes developed by SFNPS (the
“Ideas”) during the course of this Agreement, provided that any such Ideas are
permissible to be disclosed as provided for in the Confidentiality Agreement.

 

6



--------------------------------------------------------------------------------

Miscellaneous.

(a) This Agreement together with all Schedules constitutes the entire agreement
between the parties with regard to the subject matter hereof and supersedes any
and all agreements, whether oral or written, between the parties with respect to
its subject matter. No amendment or modification to this Agreement will be valid
unless in writing and signed by both parties.

(b) If any portion of this Agreement is found to be invalid or unenforceable,
such provision will be deemed severable from the remainder of this Agreement and
will not cause the invalidity or unenforceability of the remainder of this
Agreement, except to the extent that the severed provision deprives either party
of a substantial portion of its bargain.

(c) Neither party will be deemed to have waived any rights or remedies accruing
under this Agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this Agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this Agreement.

(d) Neither party will be liable for any delay or failure to perform under this
Agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

(e) Neither party may assign their rights or obligations under this Agreement
without the express written consent of the other party; provided, however, that
SFNPS may, without the prior written consent of the Company, assign its rights
and obligations hereunder to any affiliate of SFNPS with a net worth
substantially similar to the net worth of Tatum, as a division of SFNPS or to
any successor to all or substantially all of SFNPS’s interest in the business to
which this Agreement and such affiliate or successor will be liable for the
obligations of SFNPS under this Agreement after the date of such assignment,
provided however that no such assignment shall relieve SFNPS of any liabilities
prior to such assignment. Nothing in this Agreement will confer any rights upon
any person or entity other than the parties hereto, the SFNPS Professional(s),
who will be deemed a third party beneficiary to this Agreement for the purposes
of enforcing any obligations of the Company to (i) reimburse the SFNPS
Professional for expenses in accordance with Company’s policies as in effect
from time to time and subject to the terms of this Agreement, (ii) indemnify the
SFNPS Professional to the extent required in accordance with terms hereof,
and/or (iii) carry directors and officers insurance covering the SFNPS
Professional to the extent required in accordance with the terms hereof, and
their respective successors and permitted assigns.

(f) The expiration or termination of this Agreement or any Schedule will not
destroy or diminish the binding force and effect of any of the provisions of
this Agreement or any Schedule that expressly, or by reasonable implication,
come into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses), governing law, limitation of
liability, confidentiality, non-solicitation, indemnity and requirements to
maintain directors and officers insurance to the extent provided on any Schedule
hereto.

 

7



--------------------------------------------------------------------------------

(g) You agree to reimburse SFNPS for all costs and expenses (including, without
limitation, reasonable attorneys’ fees, court costs and arbitration fees)
incurred by SFNPS in enforcing collection of any amounts due under this
Agreement to the extent such amounts are not disputed in good faith by the
Company. We agree to reimburse you for all costs and expenses (including,
without limitation, reasonable attorneys’ fees, court costs and arbitration
fees) incurred by you in enforcing collection of any amounts due under this
Agreement to the extent such amounts are not disputed in good faith by us.

(h) The Company acknowledges and agrees that the Services will be provided by
Tatum, a division of SFNPS, and that no other divisions, affiliates, and/or
subsidiaries of SFNPS or SFN Group, Inc. will provide Services under this
Agreement unless the Agreement is amended to provide otherwise.

We appreciate the opportunity to serve you and believe this Agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. If the foregoing is in accordance with your understanding, please
countersign a copy of this Agreement and return it to my attention.

Sincerely,

 

Accepted and agreed: SFN Professional Services LLC

By:  

/s/ Jim Dimitriou

Name:   Jim Dimitriou

Title:   Managing Partner

Accepted and agreed: Motricity, Inc.

By:  

/s/ Chuck Scullion

Name:   Chuck Scullion

Title:   Chief Strategy and Administrative Officer Date:   August 24, 2011

 

8



--------------------------------------------------------------------------------

LOGO [g226526g52w19.jpg]

Schedule to Interim Services Agreement

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated August 24, 2011 (the “Agreement”), by and between SFN
Professional Services LLC, a subsidiary of SFN Group, Inc. with global
headquarters at 2050 Spectrum Boulevard, Fort Lauderdale, FL 33309 (“SFNPS,”
“we,” “us” or “our”) and Motricity, Inc. (“Company,” “you” or “your”) and will
be governed by the terms and conditions of the Agreement.

SFNPS Professional Name: Mr. C. Stephen Cordial.

Service Description or Position: Interim Chief Financial Officer, with duties
and responsibilities generally associated with the position of the Chief
Financial Officer as may be assigned and removed from time to time in the sole
discretion of the Audit Committee and/or the Company’s Chief Executive Officer.

Company Supervisor: The Company’s Chief Executive Officer and the Audit
Committee.

Start Date: August 24, 2011.

Termination: Either party may terminate this Schedule at any time for any reason
upon notice to the other party; provided, however, (i) SFNPS will provide you
with at least fifteen (15) days prior written notice prior to termination; and
(ii) Company will endeavor to provide SFNPS with at least fifteen (15) days
prior written notice prior to termination. SFNPS will continue to provide the
services until the termination effective date.

SFNPS may terminate the Schedule immediately upon written notice to the Company
if: (i) the Company is engaged in or asks the SFNPS Professional to engage in or
ignore any illegal activity (the “Illegal Act”), provided that the SFNPS
Professional immediately informed the Company’s Audit Committee of such Illegal
Act; or (ii) the Company fails to pay any amounts due to us under the Agreement
when due. The termination rights set forth in this section are in addition to
and not in lieu of the termination rights set forth in the Agreement.

Fees: You will pay to SFNPS an all-inclusive fee of forty-three thousand and
four-hundred U.S. dollars ($43,400.00 USD) per month for the SFNPS Professional.
The Fees will be prorated for the first and final fee period based on the number
of days in such period. The monthly Fee includes allowance for holidays,
personal, sick days and vacation time) for the SFNPS Professional consistent
with the Company’s policy as it applies to similarly situated employees of the
Company.

Billings: SFNPS will bill for Services monthly in arrears. As a condition to
providing the Services, we require a security deposit in the amount equal to
twenty-one thousand and seven-hundred U.S. dollars ($21,700.00 USD) (the
“Deposit”), which is due upon execution of this Schedule. If the Company fails
to pay to SFNPS, in accordance with the terms hereof and of the Agreement, fees
duly incurred hereunder after proving an accurate invoice in accordance with the
terms of the Agreement, SFNPS will be entitled to apply the Deposit to such
earned but unpaid fees. In the event the Deposit falls below the amount required
to pay such fees in full, the Company will pay SFNPS an additional amount equal
to the shortfall. Upon the expiration or termination of the Agreement, SFNPS
will return to the Company within five (5) business days of such termination the
balance of the Deposit remaining under the Agreement after application of any
amounts to such fees as provided above.

 

9



--------------------------------------------------------------------------------

LOGO [g226526g52w19.jpg]

SFNPS Professional Agreements: Upon simultaneous execution of this Agreement
(including this Schedule) and prior to commencing the Services, SFNPS will
require, direct and ensure that the SFNPS Professional immediately execute and
return to Company an unaltered and signed (i) nondisclosure, noncompetition and
intellectual property protection agreement between Company and the SFNPS
Professional attached hereto as Exhibit A (the “Professional’s NDA”); and
(ii) indemnification agreement attached hereto as Exhibit B (the “Professional’s
Indemnification Agreement”).

Solely for this engagement, the SFNPS Professional named in this Schedule will
be entitled to the indemnification set forth in the bylaws and/or articles or
certificate of incorporation of the Company as currently in effect, subject to
the terms of the Professional’s Indemnification Agreement. In addition, the
SFNPS Professional will be covered under the Company’s directors and officers
insurance at no additional cost to SFNPS or the SFNPS Professional in accordance
with the terms of such insurance policies. The Company will maintain this
insurance coverage at all times while the SFNPS Professional named in this
Schedule is performing Services for the Company under this Agreement.
Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the period during which the SFNPS Professional named
in this Schedule performed Services for the Company under this Agreement for at
least five (5) years following the termination or expiration of the performance
of such Services or will purchase a directors’ and officers’ extended reporting
period or “tail” policy to cover such SFNPS Professional for such five (5) year
time period. Attached hereto as Exhibit C is a certificate of insurance
evidencing that the Company is in compliance with the requirements of this
Section with a note in the Description of Operations section of the certificate
indicating that the coverage is extended to the SFNPS Professional. The Company
will notify SFNPS and the SFNPS Professional of any change, modification or
deletion in coverage under the Company’s directors and officers insurance policy
within five (5) days prior to any such change, modification or deletion. In the
event of a conflict between the terms and conditions of the Company’s directors
and officers insurance obligations contained in this Schedule and the terms and
conditions of the Company’s directors and officers insurance obligations
contained in the Professional’s Indemnification Agreement, the terms and
conditions of this Schedule will control.

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

SFN Professional Services LLC     Motricity, Inc. By:  

/s/ James Dimitriou

    By:  

/s/ Chuck Scullion

Name:  

James Dimitriou

    Name:  

Chuck Scullion

Title:  

Managing Partner

    Title:  

Chief Strategy and Administrative Officer

Date:  

08/24/2011

    Date:  

08/24/2011

 

10



--------------------------------------------------------------------------------

LOGO [g226526g52w19.jpg]

Exhibit A to the Schedule of the Interim Services Agreement

Nondisclosure and Intellectual Property Protection Agreement

See attached.



--------------------------------------------------------------------------------

LOGO [g226526g86m74.jpg]

NONDISCLOSURE AND INTELLECTUAL PROPERTY PROTECTION AGREEMENT

This Agreement (the “Agreement”) is made as of August 24, 2011 (the “Effective
Date”), by and between Motricity, Inc., a Delaware corporation with its
principal place of business at 601 108th Avenue NE, Suite 900, Bellevue,
Washington 98004 (“Company”) and the undersigned employee or prospective
employee of Company (“Employee”). Company and Employee are each sometimes
referred to herein as a “Party” and collectively as the “Parties.”

In consideration of the employment of the Employee by the Company, the
disclosure of Confidential Information to Employee by the Company, and of the
mutual representations, warranties, covenants and agreements set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

1. “Confidential Information” means any and all tangible and intangible
information (whether written or otherwise recorded or oral) of the Company that
(a) derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and is
the subject of efforts that are reasonable under the circumstances to maintain
its secrecy; or (b) that the Company designates as confidential or that, given
the nature of the information or the circumstances surrounding its disclosure,
reasonably should be considered as confidential. Confidential Information
includes, without limitation (i) non-public information relating to the
Company’s technology, customers, business plans, promotional and marketing
activities, finances and other business affairs, and (ii) third-party
information that the Company is obligated to keep confidential. Confidential
Information also includes any of the above mentioned items that are developed or
created by Employee during his/her employment with Company, and all Company
Intellectual Property.

2. Notwithstanding the above, the term “Confidential Information” shall not
include any information that is either:

(a) readily discernible from publicly-available products or literature; or

(b) approved for disclosure by prior written permission of an executive officer
of Company.

3. All Confidential Information furnished to Employee will be used solely in
connection with performing Employee’s duties to the Company, will not be
discussed with other persons without Company’s express written authorization,
will not be used in any way directly or indirectly except in furtherance of the
Company’s business, and will be kept confidential by Employee.

4. Employee may disclose Confidential Information as required to comply with
binding orders of governmental entities that have jurisdiction over it or as
otherwise required by law, provided that Employee (i) gives the Company
reasonable written notice to allow the Company to seek a protective order or
other appropriate remedy (except to the extent



--------------------------------------------------------------------------------

Employee’s compliance with the foregoing would cause it to violate a court order
or other legal requirement), (ii) discloses only such information as is required
by the governmental entity or otherwise required by law, and (iii) and best
efforts to obtain confidential treatment for any Confidential Information so
disclosed.

5. If Company so requests at any time, Employee will return promptly to Company
all copies, extracts, or other reproductions in whole or in part of the
Confidential Information in the possession of Employee. All Documents (defined
to include not only paper documents but also data stored in computer memory, or
on microfilm, microfiche, magnetic tape, disk or other medium, e-mails and any
soft documents) that Employee prepares in connection with his/her duties as an
employee of the Company, and all Confidential Information that may be given to
him/her in the course of his/her employment, are and shall remain the sole
property of the Company. Except as necessary in the performance of Employee’s
duties, all Documents (including copies of Documents) containing Confidential
Information shall be and remain in the Company’s sole possession on the
Company’s premises and shall not be copied or removed from the Company’s
premises. Upon termination of his/her employment with the Company, Employee
shall return to the Company all Documents, including all copies thereof, in
Employee’s possession or control.

6. Employee understands and acknowledges that Company is not and will not be
making any representation or warranty, express or implied, as to the accuracy or
completeness of any furnished Confidential Information, and Company does not and
will not have any liability to Employee or any other person resulting from any
reliance upon or use of, or otherwise with respect to, any furnished
Confidential Information.

7. Employee shall notify Company immediately upon discovery of any unauthorized
disclosure of Confidential Information, use of Confidential Information other
than as permitted hereunder, or any other breach of this Agreement. Employee
will cooperate with Company in every reasonable way to help Company regain
possession of its Confidential Information and prevent further unauthorized use.

8. All Confidential Information shall remain the exclusive property of Company.
Company retains all rights and remedies afforded it under patent, copyright,
trade secret, trademark, and any other applicable laws of the United States and
the states thereof, or any applicable foreign countries, including, without
limitation, any laws designed to protect proprietary or confidential
information. This Agreement does not grant to Employee any express or implied
right to any of Company’s Intellectual Property.

9. Intellectual Property.

(a) “Intellectual Property” means any invention, modification, discovery,
design, development, improvement, process, software program, work of authorship,
documentation, formula, data, design, technique, know-how, trade secret, idea or
other intellectual property right whatsoever or any interest therein, whether or
not patentable or registrable under copyright, trademark or similar statutes or
subject to analogous protection.

 

- 2 -



--------------------------------------------------------------------------------

(b) Employee agrees to promptly disclose and describe to Company all
Intellectual Property that Employee may solely or jointly conceive, create,
discover, develop, or reduce to practice during the period of undersigned’s
employment with Company (i) that relate at the time of conception, development
or reduction to practice to Company’s business or actual or demonstrably
anticipated research or development, (ii) that were developed, in whole or in
part, on Company’s time or with the use of any of Company’ s equipment,
supplies, facilities or Confidential Information, or (iii) that result from any
work Employee performed for Company (“Company Intellectual Property”). All
Company Intellectual Property and the benefits thereof are the exclusive
property of Company and its assigns, as works made for hire or otherwise.
Employee hereby assigns to Company all rights Employee may have or may acquire
in the Company Intellectual Property without further compensation and shall
communicate, without cost or delay, and without disclosing to others the same,
all available information relating thereto (with all necessary plans and models)
to the Company. The Employee also waives and agrees never to assert any moral
rights the Employee may have in any Company Intellectual Property, even after
termination of the Employee’s work for the Company.

(c) Employee recognizes that Intellectual Property relating to his/her
activities while working for Company and conceived or made by him/her, alone or
with others, within one year after termination of his/her employment, may have
been conceived or made in significant part while employed by Company.
Accordingly, Employee agrees that such Intellectual Property rights shall be
presumed to have been conceived during his/her employment with Company and are
to be assigned to Company as Company Intellectual Property unless and until
Employee has established the contrary. Employee agrees to disclose promptly in
writing to Company all Intellectual Property made or conceived by him/her for
one (1) year after his/her employment terminates, whether or not he/she believes
such Intellectual Property is subject to this Agreement, to permit a
determination by Company as to whether or not the Intellectual Property should
be the property of Company. Any such information will be received in confidence
by Company.

(d) Employee agrees to perform, during and after his/her employment, all acts
deemed necessary or desirable by Company to permit and assist it, at its
expense, in perfecting and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Company Intellectual Property. Such acts may
include, but are not limited to, execution of documents and assistance or
cooperation in the registration and enforcement of applicable patents and
copyrights or other legal proceedings.

(e) In the event that Company is unable for any reason whatsoever to secure
Employee’s signature to any lawful and necessary document required to apply for
or execute any patent, copyright or other applications with respect to any
Company Intellectual Property (including improvements, renewals, extensions,
continuations, divisions or continuations in part thereof), Employee hereby
irrevocably appoints Company and its duly authorized officers and agents as
his/her agents and attorneys-in-fact to execute and file any such applications
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other rights thereon with the same legal
force and effect as if executed by Employee.

(f) Employee hereby acknowledges the summary of his/her legal rights under the
law with respect to inventions attached as Exhibit B hereto.

 

- 3 -



--------------------------------------------------------------------------------

10. Restrictive Covenants.

(a) During his/her employment with the Company, Employee will not participate,
directly or indirectly, as a partner, officer, director, stockholder,
consultant, employee, agent, independent contractor or otherwise, in any
business that is directly or indirectly competitive with the business of the
Company. This restriction includes, without limitation, a prohibition against
Employee soliciting or attempting to solicit, directly or indirectly, any person
or entity who is a customer or prospect of the Company or provides goods or
services to the Company for the purpose of inducing the person or entity to
cancel, reduce, or replace services with the Company or otherwise restrict their
business with the Company. Notwithstanding the foregoing, Employee may hold up
to five percent (5%) of the issued and outstanding publicly traded securities of
any company without being deemed in violation of this restriction.

(b) Employee further covenants and agrees that, for two (2) years after the
termination of Ms/her employment with the Company, by either party and
regardless of reason, Employee will not solicit or attempt to solicit, directly
or indirectly, any person or entity who, during Employee’s employment with the
Company, was a customer of the Company and with whom Employee served or had
contact relating to the Company’s operations; and/or provided goods or services
to the Company upon which the Company relied in the development of its product
or services and with whom Employee had contact relating to the Company’s
operation’s. Such solicitation or attempted solicitation is prohibited under
this covenant if the purpose of such solicitation or attempted solicitation is
for the inducement of the person or entity to cancel, reduce, or replace
services obtained through the Company or otherwise restrict their business with
the Company.

11. Employee shall not make, use or permit to be used any Company Property
otherwise than for the benefit of the Company. The term “Company Property” shall
include all notes, memoranda, reports, lists, records, drawings, sketches,
specifications, software programs, software code, data, computers, cellular
telephones, pagers, credit and/or calling cards, keys, access cards,
documentation or other materials of any nature and in any form, whether written,
printed, electronic or in digital format or otherwise, relating to any matter
within the scope of the Company’s business or concerning any of its dealings or
affairs and any other Company property in Employee’s possession, custody or
control. Employee acknowledges and agrees that all Company Property shall be and
remain the sole and exclusive property of the Company. Immediately upon the
termination of Employee’s employment with the Company, or at such earlier time
as the Company may request, Employee shall deliver all Company Property in
Employee’s possession or control, and all copies thereof, to the Company.

12. Employee represents and warrants to Company that, except as disclosed on
Exhibit A attached hereto, Employee’s employment by Company is not prohibited or
restricted in any way by any noncompetition, nondisclosure or other agreement.
To the extent that Employee possesses any non-public information relating to any
previous employer, Employee covenants that Employee will not (i) disclose any
such information to Company or any of its employees or affiliates, or (ii) use
any such information in any way in the course of Employee’s employment with
Company.

 

- 4 -



--------------------------------------------------------------------------------

13. Employee further acknowledges that:

(a) irreparable injury and damage will result from unauthorized disclosure of
Confidential Information and from uses of Confidential Information other than in
pursuance of the Business Purpose;

(b) monetary damages may not be sufficient remedy for unauthorized disclosure of
Confidential Information; and

(c) Company shall be entitled, without waiving any additional rights or remedies
available to it at law, in equity, or by statute, to such injunctive or
equitable relief as may be deemed proper by a court of competent jurisdiction.

14. Employee agrees to indemnify, defend, and hold harmless Company from and
against any claim, loss, liability, damage or expense, including but not limited
to Company’s reasonable attorneys’ fees, arising out of or connected with any
breach of this Agreement by Employee.

15. The Employee understands that Company’s offer of employment is for no
definite term and that the Employee’s employment is terminable at will by the
Employee or Company at any time, with or without cause. Employee acknowledges
and agrees that the restrictions and obligations in this Agreement are separate
from and independent of any employment agreement that may be executed between
Employee and the Company and that termination of employment shall not, under any
circumstances, terminate, invalidate or limit Employee’s obligations under this
Agreement.

16. This Agreement shall be construed in accordance with and controlled by the
laws of the State of Washington, without regard to its or any other
jurisdiction’s laws governing conflicts of law.

17. All agreements and covenants contained herein are severable, and if any of
them shall be held to be invalid by a competent court, this Agreement shall be
interpreted as if such invalid agreement or covenant were not contained herein.
Subject to the foregoing, all terms and conditions of this Agreement will be
deemed enforceable to the fullest extent permissible under applicable law, and,
when necessary, the court is requested to reform any and all terms or conditions
to give them such effect.

18. All obligations created by this Agreement shall survive any change or
termination of the Parties’ employment relationship, if one exists or arises.

19. This Agreement may be assigned by Company in the event of any sale of its
business as a going concern. This Agreement will inure to the benefit of and be
binding upon the Parties and their successors and assigns.

20. The provisions of this Agreement constitute the entire Agreement between
Employee and Company regarding the subject matter hereof, which Agreement cannot
be varied except by writing signed by both parties. Notwithstanding the
foregoing, in the event that the Company and Employee has entered into a written
employment agreement containing terms materially different from the terms
hereof, the terms most favorable to the Company shall control unless the parties
expressly refer to this section and specify their intent to override it.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day first written above.

 

MOTRICITY, INC.      EMPLOYEE By:  

/s/ Chuck Scullion

    

/s/ C. Stephen Cordial

Name:   Chuck Scullion      Name: C. Stephen Cordial Title:   Chief Strategy and
Administrative Officer     

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

NONCOMPETITION AGREEMENTS

The undersigned Employee hereby certifies that Employee is not bound by any
noncompetition or similar agreements except those listed below, if any:

 

None

 

 

 

 

 

Complete executed copies of all agreements listed above have been provided to
Company for review.

 

/s/ C. Stephen Cordial

Employee Date:  

08/24/2011

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE CONCERNING INVENTIONS

The following summary of rights is being provided to you as part of your
Nondisclosure and Intellectual Property Protection Agreement. Under Washington
State law, an agreement that provides for the assignment of employee invention
rights to an employer must provide the employee a summary of his/her legal
rights under the law. The highlighted points of emphasis have been provided by
Motricity. If you have any questions about this summary, please contact the
Human Resources Department.

Rights to Inventions

A provision in an employment agreement which provides that an employee shall
assign or offer to assign any of the employee’s rights in an invention to the
employer does not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employees own time, unless:

 

•  

the invention relates directly to the business of the employer or to the
employer’s actual or demonstrably anticipated research or development; or

 

•  

the invention results from any work performed by the employee for the employer.

Any provision which purports to apply to such an invention is to that extent
against the public policy of the state and is to that extent void and
unenforceable. The remaining provisions of the agreement that are valid under
the law are enforceable.

An employer cannot require as a condition of employment any provision made void
and unenforceable by the law. An employment agreement entered into after Sept.
1, 1979 that contains a provision requiring the employee to assign any of the
employee’s rights in any invention to the employer, requires the employer to
also, at the time the agreement is made, provide written notification to the
employee of the employee’s rights under the law.

The employee will, at the time of employment or thereafter, disclose all
inventions being developed by the employee, for the purpose of determining
employer or employee rights. The employer or the employee may disclose such
inventions to the Department of Employment Security, and the department will
maintain a record of such disclosures for a minimum period of five years.

(Wash. Rev. Code §§49.44.140 and 49.44.150. as enacted by 1979 Wash. Laws ex. s.
177)

 

- 8 -



--------------------------------------------------------------------------------

LOGO [g226526g52w19.jpg]

Exhibit B to the Schedule of the Interim Services Agreement

Motricity, Inc. Indemnification Agreement

See attached.



--------------------------------------------------------------------------------

MOTRICITY, INC.

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of August 24, 2011,
by and between Motricity, Inc., a Delaware corporation (the “Company”, which
term shall include, where appropriate, any Entity (as hereinafter defined)
controlled directly or indirectly by the Company), and C. Stephen Cordial (the
“Indemnitee”).

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors and officers the most capable persons available;

WHEREAS, increased corporate litigation has subjected directors and officers to
litigation risks and expenses, and the limitations on the availability of
directors and officers liability insurance have made it increasingly difficult
for companies to attract and retain such persons;

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to full indemnification against litigation
risks and expenses (regardless, among other things, of any amendment to the
Company’s certificate of incorporation or revocation of any provision of the
Company’s by-laws or any change in the ownership of the Company or the
composition of its Board of Directors); and

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting Indemnitee’s position as a director and/or officer of the Company.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Definitions.

(a) “Corporate Status” describes the status of a person who is serving or has
served (i) as a director of the Company, including as a member of any committee
thereof, or as an officer of the Company, (ii) in any capacity with respect to
any employee benefit plan of the Company, or (iii) as a director, partner,
trustee, officer, employee, or agent of any other Entity at the request of the
Company. For purposes of subsection (iii) of this Section 1(a), an officer or
director of the Company who is serving or has served as a director, partner,
trustee, officer, employee or agent of a Subsidiary (as defined below) shall be
deemed to be serving at the request of the Company.

(b) “Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, foundation, association, organization or other legal
entity.

(c) “Expenses” shall mean all fees, costs and expenses incurred in connection
with any Proceeding (as defined below), including, without limitation,
reasonable attorneys’ fees, disbursements and retainers (including, without
limitation, any such fees, disbursements and retainers incurred by Indemnitee
pursuant to Sections 7 and 10(c) of this Agreement), fees and disbursements of
expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges, postage, delivery services,
secretarial services and other disbursements and expenses.

 

1



--------------------------------------------------------------------------------

(d) “Indemnifiable Amounts” shall have the meaning ascribed to it in
Section 3(a) below.

(e) “Indemnifiable Expenses” shall have the meaning ascribed to it in
Section 3(a) below.

(f) “Indemnifiable Liabilities” shall have the meaning ascribed to it in
Section 3(a) below.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past two years has been, retained to represent: (i) the Company or Indemnitee or
any of their respective affiliates in any matter material to either such party
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or Indemnitee in an action to determine Indemnitee’s rights
under this Agreement.

(h) “Liabilities” shall mean judgments, damages, liabilities, losses, penalties,
excise taxes, fines and amounts paid in settlement.

(i) “Proceeding” shall mean any threatened, pending or completed claim, action,
suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, including a proceeding initiated by Indemnitee pursuant to Section 10
of this Agreement to enforce Indemnitee’s rights hereunder.

(j) “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) (A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

2. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director and/or officer of the Company. However, this Agreement shall not impose
any obligation on Indemnitee or the Company to continue Indemnitee’s service to
the Company beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.

 

2



--------------------------------------------------------------------------------

3. Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:

(a) Subject to the exceptions contained in Section 4(a) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding (other than
an action by or in the right of the Company) by reason of Indemnitee’s Corporate
Status, Indemnitee shall be indemnified by the Company against all Expenses and
Liabilities incurred or paid by Indemnitee in connection with such Proceeding
(referred to herein as “Indemnifiable Expenses” and “Indemnifiable Liabilities,”
respectively, and collectively as “Indemnifiable Amounts”).

(b) Subject to the exceptions contained in Section 4(b) below, if Indemnitee was
or is a party or is threatened to be made a party to any Proceeding by or in the
right of the Company to procure a judgment in its favor by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Indemnifiable Expenses.

4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:

(a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act (i) in good faith and (ii) in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company and, with respect to any criminal action or proceeding, Indemnitee
had reasonable cause to believe that Indemnitee’s conduct was unlawful,
Indemnitee shall not be entitled to payment of Indemnifiable Amounts hereunder.

(b) If indemnification is requested under Section 3(b) and

(i) it has been adjudicated finally by a court of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, Indemnitee failed to act (A) in good faith and
(B) in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder; or

(ii) it has been adjudicated finally by a court of competent jurisdiction that
Indemnitee is liable to the Company with respect to any claim, issue or matter
involved in the Proceeding out of which the claim for indemnification has
arisen, including, without limitation, a claim that Indemnitee received an
improper personal benefit, no Indemnifiable Expenses shall be paid with respect
to such claim, issue or matter unless the court of law or another court (or
regulatory authority or arbitral body) in which such Proceeding was brought
shall determine upon application that, despite the adjudication of liability,
but in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such Indemnifiable Expenses which such
court shall deem proper.

5. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Indemnitee of written notice of the
commencement of any Proceeding for which Indemnitee is entitled to payment under
Section 3

 

3



--------------------------------------------------------------------------------

of this Agreement, Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the Company of the commencement
thereof; but the omission so to notify the Company will not relieve it from any
liability that it may have to Indemnitee, except as provided in Section 5(c).
The Company shall pay such Indemnifiable Amounts to Indemnitee within ten
(10) business days following receipt of the request.

(b) Defense. With respect to any Proceeding as to which Indemnitee notifies the
Company of the commencement thereof, the Company will be entitled to participate
in the Proceeding at its own expense and except as otherwise provided below, to
the extent the Company so wishes, it may assume the defense thereof with counsel
reasonably satisfactory to Indemnitee. After notice from the Company to
Indemnitee of its election to assume the defense of any Proceeding, the Company
will not be liable to Indemnitee under this Agreement or otherwise for any
Expenses subsequently incurred by Indemnitee under this Agreement with respect
to such defense except as otherwise provided below. Indemnitee shall have the
right to employ his own counsel in such Proceeding, but all Expenses related
thereto incurred after notice from the Company of its assumption of the defense
shall be at Indemnitee’s expense unless: (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) counsel to Indemnitee has
reasonably determined that there may be a conflict of interest between
Indemnitee and the Company in the defense of the Proceeding and such
determination has been affirmed by any then existing Independent Counsel, or
(iii) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which case all Expenses of the Proceeding shall
be borne by the Company. The Company shall not be entitled to assume the defense
of any Proceeding brought by or on behalf of the Company or as to which
Indemnitee shall have made the determination provided for in (ii) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.
The Company shall not be liable to indemnify Indemnitee under this Agreement
with regard to any judicial award if the Company was not given a reasonable and
timely opportunity, at its expense, to participate in the defense of such
action; the Company’s liability hereunder shall not be excused if participation
in the Proceeding by the Company was barred by this Agreement or to the extent
that the Company’s lack of such opportunity did not prejudice the Company.

6. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall indemnify Indemnitee against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Agreement, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

4



--------------------------------------------------------------------------------

7. Effect of Certain Resolutions. Neither the settlement nor termination of any
Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.

8. Agreement to Advance Expenses; Conditions. The Company shall pay to
Indemnitee all Indemnifiable Expenses incurred by Indemnitee in connection with
any Proceeding, including a Proceeding by or in the right of the Company, in
advance of the final disposition of such Proceeding, as the same are incurred.
To the extent required by Delaware corporate law, Indemnitee hereby undertakes
to repay the amount of Indemnifiable Expenses paid to Indemnitee if it is
finally determined by a court of competent jurisdiction that Indemnitee is not
entitled under this Agreement to indemnification with respect to such Expenses.
This undertaking is an unlimited and unsecured general obligation of Indemnitee
and no interest shall be charged thereon.

9. Procedure for Advance Payment of Expenses. Indemnitee shall submit to the
Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 8 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 8 shall be made no
later than ten (10) business days after the Company’s receipt of such request.

10. Remedies of Indemnitee.

(a) Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 5 above or a request for
an advancement of Indemnifiable Expenses under Sections 8 and 9 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition a court of law to enforce
the Company’s obligations under this Agreement.

(b) Burden of Proof. In any judicial proceeding brought under Section 10(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts hereunder.

(c) Expenses. The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or settling any action brought by Indemnitee under
Section 10(a) above, or in connection with any claim or counterclaim brought by
the Company in connection therewith.

 

5



--------------------------------------------------------------------------------

(d) Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 10(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

(e) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Indemnifiable Expenses
under this Agreement shall not be a defense in any action brought under
Section 10(a) above, and shall not create a presumption that such payment or
advancement is not permissible.

11. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

12. Insurance. The Company shall use its reasonable efforts to maintain
requisite directors and officers indemnity insurance coverage in effect at all
times (subject to appropriate cost considerations) and the Company’s certificate
of incorporation and bylaws shall at all times provide for indemnification and
exculpation of directors and officers to the fullest extent permitted under
applicable law. In all policies of director and officer liability insurance,
Indemnitee shall be named as an insured and Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of coverage available for any officer, director, employee, agent or fiduciary
under such policy or policies. The Company shall hereafter take all necessary or
desirable actions to cause such insurers to pay, on behalf of the Indemnitee,
all Indemnifiable Amounts in accordance with the terms of such policies;
provided that nothing in this Section 12 shall affect the Company’s obligations
under this Agreement or the Company’s obligations to comply with the provisions
of this Agreement in a timely manner as provided.

13. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable law, the Company’s by-laws or certificate
of incorporation, or any other agreement, vote of stockholders or directors (or
a committee of directors), or otherwise, both as to action in Indemnitee’s
official capacity and as to action in any other capacity as a result of
Indemnitee’s serving as a director of the Company.

 

6



--------------------------------------------------------------------------------

14. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.

15. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request and expense of the Company, all
reasonable action necessary to secure such subrogation rights, including the
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

16. Change in Law. To the extent that a change in Delaware law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the certificate of
incorporation and/or by-laws of the Company and this Agreement, Indemnitee shall
be entitled to such broader indemnification and advancements, and this Agreement
shall be deemed to be automatically amended to such extent.

17. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

18. Indemnitee as Plaintiff. Except as provided in Section 10(c) of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless such
Company has consented to the initiation of such Proceeding. This Section shall
not apply to counterclaims or affirmative defenses asserted by Indemnitee in an
action brought against Indemnitee.

19. Modifications and Waiver. Except as provided in Section 16 above with
respect to changes in Delaware law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

20. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified

 

7



--------------------------------------------------------------------------------

or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed:

 

(i)   If to Indemnitee, to:   Steve Cordial   915 30th Avenue South   Seattle,
WA 98144 (ii)   If to the Company, to:   601 108th Avenue, NE, Suite 900  
Bellevue, WA 98004   Attn: Secretary   Phone: (425) 957-6200   Fax: (425) 957-
6201

or to such other address as may have been furnished in the same manner by any
party to the others.

21. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware without giving effect to the
provisions thereof relating to conflicts of law.

* * * * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the day and year first above written.

 

MOTRICITY, INC. By:  

/s/ Chuck Scullion

  Name: Chuck Scullion   Title: Chief Strategy and   Administrative Officer
INDEMNITEE

/s/ C. Stephen Cordial

C. Stephen Cordial

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT



--------------------------------------------------------------------------------

LOGO [g226526g52w19.jpg]

Exhibit C to the Schedule of the Interim Services Agreement

Certificate of Directors and Officers Insurance